Citation Nr: 0620339	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-22 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy, to include secondary to Agent Orange exposure in 
service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from October 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a skin 
disorder of the feet, and peripheral neuropathy, both claimed 
secondary to Agent Orange exposure in service.  

In December 2004, the Board denied the claim for service 
connection for a skin disorder of the feet, and remanded the 
issue of service connection for peripheral neuropathy for 
additional development to include a medical opinion.  The 
requested development has since been completed to the extent 
possible, and the case is now before the Board for further 
appellate review.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran served in Vietnam from November 1968 to 
November 1969.

3.  Peripheral neuropathy was not manifest within two years 
of exposure to Agent Orange and is not completely resolved.

4.  The competent medical evidence does not relate the 
veteran's peripheral neuropathy to service.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in service and may not 
be presumed incurred therein.  38 U.S.C.A. §§ 101(16), 1110, 
1116, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has peripheral neuropathy caused 
by his exposure to Agent Orange in service while in Vietnam.  
He has confirmed service in the Republic of Vietnam from 
November 1968 to November 1969.  The service medical records 
do not show any treatment for complaints related to 
peripheral neuropathy or numbness of the feet.  

In August 2001, the veteran was treated for complaints of 
numbness in his feet for several months.  The assessment was 
bilateral foot paresthesia.

A nerve conduction study of the legs in October 2001 
diagnosed mild peripheral neuropathy.  In December 2001, the 
veteran complained of bilateral foot numbness for one year, 
and an electric sensation in his feet.  

A podiatry examination in January 2002 noted that numbness in 
the veteran's feet had existed for a while.  NCS and EMG 
showed a decrease in nerve conduction in the right foot more 
so than the left with the predominant problem being in the 
peroneal nerve.  He indicated that he may have been exposed 
to Agent Orange in Vietnam.  A neurological and 
musculoskeletal examination of the feet resulted in an 
impression of peripheral neuropathy of unknown origin in both 
feet.  

The veteran was referred for a neurology consultation in 
March 2002 which diagnosed mild peripheral neuropathy in the 
feet.  The examiner commented that the etiology was unclear.  

Peripheral neuropathy of both feet was diagnosed on VA joints 
examination in June 2002.  The examiner noted the veteran's 
complaint of peripheral neuropathy secondary to Agent Orange 
exposure.

In a May 2003 letter, A. Delgado, MD, wrote that the veteran 
was under his care at the VA clinic.  "He has a peripheral 
neuropathy without a clear etiology.  Given his history of 
exposure to Agent Orange in Vietnam, I believe that his 
neuropathy is likely to be related to this exposure during 
his time of military service."  

The veteran was provided a VA examination in August 2005 
specifically to address the question of whether there is any 
link between the veteran's peripheral neuropathy and his 
exposure to Agent Orange in service.  In that examination, 
the veteran indicated that while in Vietnam, he was very 
close to the planes that spread Agent Orange, he also ate 
with the Vietnamese people and drank their water.  He stated 
that his toenails started to come off one after another, and 
later his feet started tingling and that tingling sensation 
became quite severe in 1998.  He did not seek medical help 
until 2000, and was diagnosed after seeing a neurologist.  He 
denied diabetes mellitus or any other disorder that could 
predispose him to polyneuropathy.  The assessment was 
peripheral neuropathy of unknown etiology.  The examiner 
commented that the connection of his neurological condition 
with an exposure to Agent Orange was not proven at that time.  
The examiner referred to an article in the publication 
Neurotoxicology, and commented that the conclusion of the 
article was also that no clear cause and effect could be 
established.  

The claims file to include the above examination report was 
reviewed in February 2006, and an addendum prepared.  The 
examiner noted that review of the military records did not 
show any complaint compatible or suggestive of peripheral 
neuropathy.  The available data and the absence of diabetes 
suggested that the etiology of the neuropathy and its 
relationship with toxic exposure was unclear.  

Further review of the above opinion and medical evidence by 
another physician, also in February 2006, concluded that one 
could only speculate regarding any relationship to Agent 
Orange exposure.  There was an absence of documentation to 
link the veteran's peripheral neuropathy to environmental 
exposures, and there was no documentation that it was 
manifested during the critical time frame necessary for it to 
be considered service related.  

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled.  First, VA 
must notify the veteran of evidence and information necessary 
to substantiate his claims.  38 U.S.C.A. § f5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003).  The veteran was notified 
of the information and evidence necessary to substantiate his 
claim for service connection for a peripheral neuropathy, 
including the regulations pertaining to Agent Orange 
exposure, in a June 2002 letter, the August 2002 rating 
decision, a July 2003 statement of the case (SOC), and March 
2006 supplemental statement of the case (SSOC).

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the June 2002 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.   
 
Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  Although the veteran was 
not specifically told to give VA everything he had pertaining 
to his claim, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In numerous communications 
with the VA, the veteran was repeatedly put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the content requirements of a VCAA notice has been fully 
satisfied.  Any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Although the 
veteran was not notified of the evidence necessary to 
establish both the disability rating and the effective date 
of any rating, should service connection be granted, this 
does not result in any prejudice to the veteran as this 
decision results in a denial of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a  statement of the case in March 2006, and prior 
to transfer and certification of the appellant's case to the 
Board, and as described above the content of the notice 
complied or substantially complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records and these appear to be 
complete.  The RO has all relevant current records of 
treatment.  The veteran has not identified any additional 
records not already obtained and in fact wrote in June 2002 
that he had no further evidence to submit.  The veteran was 
also provided the opportunity to present argument and 
evidence in hearings before a hearing officer at the RO, and 
before a Veterans Law Judge, which he declined.  VA provided 
the veteran an examination and sought medical opinions in 
August 2005 and February 2006.  The medical evidence is 
adequate to decide the question on appeal.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

Legal Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  38 C.F.R. § 3.303; 38 U.S.C.A. 
§§ 101(16), 1110.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  "The term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  Note 2 to 38 C.F.R. § 3.309.  Presumptive service 
connection for these disorders as a result of herbicide 
exposure is warranted if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other 
than chronic lymphocytic leukemia (CLL); abnormal sperm 
parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630 -
27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed. Reg. 59232 (November. 2, 1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2005).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Analysis

In this case, the evidence shows that the veteran served in 
Vietnam and is presumed exposed to Agent Orange.  However, he 
may not be service connected for peripheral neuropathy on a 
presumptive basis because, while he does have peripheral 
neuropathy, it is not "acute or subacute" peripheral 
neuropathy as defined under 38 C.F.R. § 3.309 which is the 
only type of peripheral neuropathy for which a presumption of 
service connection is allowed due to Agent Orange.  As noted 
above, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  Note 2 to 
38 C.F.R. § 3.309.  Peripheral neuropathy is not shown in the 
service medical records, and is not shown until many years 
following service, and most significantly he has a current 
diagnosis and therefore it cannot be considered "resolved."  
As such, presumptive service connection as a result of 
herbicide exposure is not warranted.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

Aside from these presumptive provisions, service connection 
might be established by satisfactory proof of direct service 
connection.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994).  However, after a thorough review of the 
record, the Board finds that there is no convincing evidence 
that the veteran's currently diagnosed peripheral neuropathy 
is related to service.  The preponderance of the evidence 
suggests that the etiology of the veteran's peripheral 
neuropathy is unclear, and as the February 2006 VA physician 
stated, one could only speculate regarding any relationship 
to Agent Orange exposure.  The Board has considered the 
statement of Dr. Delgado that the veteran's neuropathy was 
likely related to his exposure to Agent Orange during 
service; however, this is clearly based only on the veteran's 
statement as related to the examiner without any scientific 
or clinical data to support it.  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Although Dr. Delgado repeated the 
veteran's contention in the medical record that the 
neuropathy was likely related to exposure to Agent Orange, he 
also indicated that the veteran's peripheral neuropathy was 
"without a clear etiology."  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Here, as the physician based his opinion solely upon history 
provided by the veteran, his opinion regarding the 
possibility of a nexus between the veteran's peripheral 
neuropathy and exposure to Agent Orange in service is 
insufficient to establish nexus.

The opinions of three VA physicians in August and February 
2005, who did review the clinical data, the veteran's medical 
records, and included a citation to professional literature 
on neurotoxicity, indicated that a connection between 
currently diagnosed peripheral neuropathy and Agent Orange 
exposure in service could not be more than speculative.  This 
assessment is far more probative of the question of a link 
between Agent Orange exposure and the veteran's currently 
diagnosed peripheral neuropathy.  Furthermore, the medical 
evidence shows that the onset of his peripheral neuropathy 
was many years following his discharge from service, in 
approximately 2001.  This is many years after his discharge 
from service and too remote to be causally linked. 

The Board has considered the veteran's statements regarding 
the etiology of his peripheral neuropathy; however, this is 
not competent evidence to show that peripheral neuropathy 
began in service or to link his peripheral neuropathy to 
exposure to Agent Orange.  Competent lay evidence is defined 
as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2005).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2005).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  It is not shown that the veteran possesses 
the requisite medical training to comment on the diagnosis 
and etiology of his peripheral neuropathy.

Finally, the Board notes the veteran's representative request 
that this case be referred for an expert medical opinion.  
The law and VA regulations provide that the Board may obtain 
an advisory medical opinion from an independent medical 
expert (IME opinion) when, in its opinion, a medical opinion 
is warranted by the medical complexity or controversy 
involved in the appeal. 38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2005).  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  The Board 
finds the medical opinions of three separate VA physicians 
are sufficient to answer the question of the possibility of a 
nexus between the veteran's exposure to Agent Orange and the 
subsequent development of peripheral neuropathy.  Their 
conclusion that any such link is unclear was based on a 
thorough review of the medical literature on the subject, 
rather than any lack of expertise on the question.  As such, 
the Board finds that further inquiry into this question is 
not warranted.

The preponderance of the evidence is against the claim for 
service connection for peripheral neuropathy.  Because there 
is no approximate balance of positive and negative evidence, 
the rule affording the veteran the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2005).

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for peripheral neuropathy, to include as 
secondary to exposure to Agent Orange in service, is denied.




____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


